       Case 1:19-cv-00945-RDM Document 145-2 Filed 08/07/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al., on behalf of
 themselves and all others similarly situated,

                Plaintiffs,

         v.                                           Civil Action No. 19-945 (RDM)

 JONES DAY, a General Partnership,

                Defendant.


  DECLARATION OF KATE MUETING IN SUPPORT OF PLAINTIFFS’ MOTION
  FOR CONDITIONAL CERTIFICATION OF AN EQUAL PAY ACT COLLECTIVE
              ACTION AND AUTHORIZATION OF NOTICE

I, Kate Mueting, declare as follows:

       1.      My name is Kate Mueting. I am a partner in the law firm of Sanford Heisler Sharp,

LLP. My business address is 700 Pennsylvania Ave SE, Suite 300, Washington, D.C. 20003. I

have personal knowledge of the facts described in this declaration.

       2.      Attached as Exhibit A are excerpts from the transcripts of Plaintiff Nilab Rahyar

Tolton’s September 17, 2019 and October 22, 2019 depositions in this matter. Portions of this

exhibit have been designated as “Confidential.”

       3.      Attached as Exhibit B are excerpts from the transcript of Plaintiff Andrea

Mazingo’s September 20, 2019 deposition in this matter. Portions of this exhibit have been

designated as “Confidential.”

       4.      Attached as Exhibit C are excerpts from the transcript of Plaintiff Meredith

Williams’ October 1, 2019 deposition in this matter. Portions of this exhibit have been designated

as “Confidential.”
       Case 1:19-cv-00945-RDM Document 145-2 Filed 08/07/20 Page 2 of 8




       5.        Attached as Exhibit D are excerpts from the transcript of Plaintiff Saira Draper’s

October 7, 2019 deposition in this matter. Portions of this exhibit have been designated as

“Confidential.”

       6.        Attached as Exhibit E are excerpts from the transcript of Plaintiff Katrina

Henderson’s October 29, 2019 deposition in this matter.

       7.        Attached as Exhibit F are excerpts from the transcript of Plaintiff Jaclyn Stahl’s

October 8, 2019 deposition in this matter. Portions of this exhibit have been designated as “Highly

Confidential.”

       8.        Attached as Exhibit G is a true and correct copy of a document Jones Day produced

in this matter, a January 3, 2017 email forwarded by Partner Christopher Lovrien originally sent

by Jones Day Director of Practice Services Suzanne Coussons to the Jones Day Partners-in-Charge

and Practice Leaders, subject “Fw: 2016 Non-Partner Evaluation Process – Key Dates.” Defendant

has designated portions of this exhibit as “Confidential.”

       9.        Attached as Exhibit H is a true and correct copy of a document Jones Day produced

in this matter, a February 19, 2015 email sent by Jones Day Director of Practice Services Suzanne

Coussons. Defendant has designated portions of this exhibit as “Confidential.”

       10.       Attached as Exhibit I are excerpts from the transcript of Jones Day Partner Traci

Lovitt’s February 5, 2020 deposition in this matter. Defendant has designated this exhibit as

“Highly Confidential.”

       11.       Attached as Exhibit J is a true and correct copy of a document Jones Day produced

in this matter, excerpts from Jones Day’s Firm Manual, effective as of November 30, 2015.

Defendant has designated portions of this exhibit as “Confidential.”




                                                 2
       Case 1:19-cv-00945-RDM Document 145-2 Filed 08/07/20 Page 3 of 8




       12.       Attached as Exhibit K is a true and correct copy of a document Jones Day produced

in this matter, a PowerPoint titled “‘Jones Day History (Or at least some of it),” dated October

2017. Defendant has designated portions of this exhibit as “Confidential” and “Privileged – Client

Confidential.”

       13.       Attached as Exhibit L is a compilation of true and correct copies of documents

Jones Day produced in this matter, Evaluation Summaries of Jaclyn Stahl. Jones Day has

designated portions of this exhibit as “Confidential” and “Privileged – Client Confidential.”

       14.       Attached as Exhibit M is a compilation of true and correct copies of documents

Jones Day produced in this matter, Evaluation Summaries of Meredith Williams. Defendant has

designated portions of this exhibit as “Confidential” and “Privileged – Client Confidential.”

       15.       Attached as Exhibit N is a compilation of true and correct copies of documents

Jones Day produced in this matter, Evaluation Summaries of Andrea Mazingo. Defendant has

designated portions of this exhibit as “Confidential” and “Privileged – Client Confidential.”

       16.       Attached as Exhibit O is a true and correct copy of a document Jones Day produced

in this matter, an April 26, 2016 email sent on behalf of Firm Administrative Partner Mike

Shumaker to the Jones Day U.S. Partners-in-Charge list serve outlining the Associate

compensation process and highlighting important dates by which to make recommendations and

adjustments. Defendant has designated portions of this exhibit as “Highly Confidential –

Counsel/Experts Only.”

       17.       Attached as Exhibit P is a true and correct copy of a document Jones Day produced

in this matter, a compilation of emails sent on behalf of Firm Administrative Partner Mike

Shumaker to the Jones Day U.S. Partners-in-Charge list serve outlining the Associate

Compensation process and highlighting important dates by which to make recommendations and



                                                 3
       Case 1:19-cv-00945-RDM Document 145-2 Filed 08/07/20 Page 4 of 8




adjustments. Defendant has designated portions of this exhibit as “Highly Confidential –

Counsel/Experts Only.”

       18.     Attached as Exhibit Q is a true and correct copy of a document Jones Day produced

in this matter, a February 2017 email sent on behalf of Firm Administrative Partner Mike

Shumaker to the Irvine Partners-in-Charge and Practice Leaders requesting rankings of Non-

Partners as part of the Non-Partner Evaluation Process. Defendant has designated portions of this

exhibit as “Confidential.”

       19.     Attached as Exhibit R is a true and correct copy of a document Jones Day produced

in this matter, an April 26, 2016 email sent from Suzanne Coussons to Richard Deane Jr. asking

for recommendations for Atlanta Non-Partner Compensation. Defendant has designated portions

of this exhibit as “Confidential.”

       20.     Attached as Exhibit S is a true and correct copy of a document Jones Day produced

in this matter, a spreadsheet listing the rating, ranking, and compensation information of Plaintiff

Saira Draper and her male comparators. Defendant has designated portions of this exhibit as

“Highly Confidential – Counsel/Experts Only.”

       21.     Attached as Exhibit T contains true and correct copies of documents Jones Day

produced in this matter, a compilation of emails sent from Suzanne Coussons to Jones Day offices,

asking those offices to provide salary recommendations for Non-Partners. Defendant has

designated portions of this exhibit as “Confidential.”

       22.     Attached as Exhibit U contains true and correct copies of documents Jones Day

produced in this matter, a compilation of spreadsheets listing the rating, ranking, and compensation

information of Plaintiffs and their male comparators. Defendant has designated portions of this

exhibit as “Highly Confidential – Counsel/Experts Only.”



                                                 4
         Case 1:19-cv-00945-RDM Document 145-2 Filed 08/07/20 Page 5 of 8




         23.   Attached as Exhibit V is a true and correct copy of a document Jones Day produced

in this matter, a PowerPoint created by Traci Lovitt and last modified on October 20, 2017, titled

“Our Associate Evaluation Process & Maximizing Its Effectiveness.” Defendant has designated

portions of this exhibit as “Confidential” and “Privileged – Client Confidential.”

         24.   Attached as Exhibit W is a true and correct copy of a document Jones Day produced

in this matter, a May 15, 2017 email sent by Traci Lovitt to Suzanne Coussons, attaching a

spreadsheet with her 2017 salary recommendations for U.S. Non-Partners. Defendant has

designated portions of this exhibit as “Confidential” and “Highly Confidential – Counsel/Experts

Only.”

         25.   Attached as Exhibit X is a true and correct copy of a document Jones Day produced

in this matter, an email sent by Suzanne Coussons to Traci Lovitt and Mike Shumaker on May 17,

2017, attaching two spreadsheets with their salary recommendations. Defendant has designated

portions of this exhibit as “Confidential” and “Highly Confidential – Counsel/Experts Only.”

         26.   Attached as Exhibit Y is a true and correct copy of a document Jones Day produced

in this matter, a June 11, 2018 email sent from Mike Shumaker to Traci Lovitt and Suzanne

Coussons, attaching a spreadsheet with U.S. salary recommendations. Defendant has designated

portions of this exhibit as “Confidential” and “Highly Confidential – Counsel/Experts Only.”

         27.   Attached as Exhibit Z is a true and correct copy of a document Jones Day produced

in this matter, an April 15, 2017 email from Suzanne Coussons regarding the salary

recommendation process. Defendant has designated portions of this exhibit as “Confidential.”

         28.   Attached as Exhibit AA is a true and correct copy of a document Jones Day

produced in this matter, a June 9, 2016 email and attached spreadsheet reflecting Managing Partner




                                                 5
       Case 1:19-cv-00945-RDM Document 145-2 Filed 08/07/20 Page 6 of 8




Stephen Brogan’s 2016 salary adjustments. Defendant has designated portions of this exhibit as

“Highly Confidential – Counsel/Experts Only.”

       29.     Attached as Exhibit BB is a true and correct copy of a document Jones Day

produced in this matter, a June 12, 2017 email from Suzanne Coussons to Richard Grabowski and

Darren Cottriel and attached spreadsheet showing Managing Partner Stephen Brogan’s final salary

determinations for Irvine Non-Partners. Defendant Day has designated portions of this exhibit as

“Confidential” and “Highly Confidential – Counsel/Experts Only.”

       30.     Attached as Exhibit CC is a true and correct copy of a document Jones Day

produced in this matter, a June 7, 2015 email from Suzanne Coussons to Richard Deane Jr. and

Deborah Sudbury and attached spreadsheet showing Managing Partner Stephen Brogan’s final

salary determinations for Atlanta Non-Partners. Defendant has designated portions of this exhibit

as “Confidential” and “Highly Confidential – Counsel/Experts Only.”

       31.     Attached as Exhibit DD is a true and correct copy of a document Jones Day

produced in this matter, a June 17, 2015 email from Suzanne Coussons to Jones Day New York

Partner-in-Charge attaching Stephen Brogan’s final salary determinations for New York Non-

Partners. Defendant has designated portions of this exhibit as “Confidential.”

       32.     Attached as Exhibit EE is a true and correct copy of a document Jones Day

produced in this matter, a June 12, 2017 email from Suzanne Coussons to San Diego Partner-in-

Charge attaching Stephen Brogan’s final salary determinations for San Diego Non-Partners.

Defendant has designated portions of this exhibit as “Confidential.”

       33.     Attached is Exhibit FF, “Intentionally Left Blank.”

       34.     Attached as Exhibit GG is a transcript of an audio recording made by Plaintiff Saira

Draper during a Jones Day women’s affinity event on September 13, 2018. The transcript was



                                                6
       Case 1:19-cv-00945-RDM Document 145-2 Filed 08/07/20 Page 7 of 8




prepared by a Certified Court Reporter engaged by Plaintiffs. Portions of this exhibit have been

designated as “Highly Confidential.”

       35.     Attached as Exhibit HH is a true and correct copy of a document Jones Day

produced in this matter, an August 19, 2016 Memorandum from Traci Lovitt to Stephen Brogan

regarding Associate evaluations and the compensation process. Defendant has designated portions

of this exhibit as “Highly Confidential – Counsel/Experts Only.”

       36.     Attached as Exhibit II is a true and correct copy of a document Jones Day produced

in this matter, a November 16, 2016 Memorandum from Traci Lovitt to Stephen Brogan regarding

the Associate Evaluation Project. Defendant has designated portions of this exhibit as “Highly

Confidential – Counsel/Experts Only.”

       37.     Attached as Exhibit JJ is a true and correct copy of a document Jones Day produced

in this matter, a January 27, 2015 email from Suzanne Coussons requesting all lawyers to evaluate

the performance of Associates and other Non-Partners. Defendant has designated portions of this

exhibit as “Confidential.”

       38.     Attached as Exhibit KK are true and correct copies of documents Jones Day

produced in this matter, a compilation of emails from Suzanne Coussons requesting all lawyers to

evaluate the performance of Associates and other Non-Partners. Defendant has designated portions

of this exhibit as “Confidential.”

       39.     Attached as Exhibit LL is a true and correct copy of a document Jones Day

produced in this matter, a blank Non-Partner evaluation form. Defendant has designated portions

of this exhibit as “Confidential.”




                                               7
        Case 1:19-cv-00945-RDM Document 145-2 Filed 08/07/20 Page 8 of 8




        40.      Attached as Exhibit MM is a true and correct copy of a document Jones Day

produced in this matter, a 2016 Lawyer Performance Evaluation Ratings Key. Defendant has

designated portions of this exhibit as “Confidential.”

        41.      Attached as Exhibit NN are excerpts from the transcript of Jones Day Partner Sharyl

Reisman’s February 13, 2020 deposition in this matter.

        42.      Attached as Exhibit OO is a true and correct copy of a document Jones Day

produced in this matter, a December 5, 2016 email chain between Stephen Brogan and Traci Lovitt

regarding proposed changes to the evaluation process. Defendant has designated portions of this

exhibit as “Highly Confidential – Counsel/Experts Only.”

        43.      Attached as Exhibit PP is a true and correct copy of a document Jones Day produced

in this matter, an April 21, 2018 email from Suzanne Coussons regarding assessment statements

for practice groups and salary worksheets for Jones Day offices. Defendant has designated portions

of this exhibit as “Confidential.”

        44.      Attached as Exhibit QQ is a true and correct copy of a document Jones Day

produced in this matter, a PowerPoint titled “Labor & Employment Practice,” dated October 30,

2014. Defendant has designated this exhibit as “Confidential” and “Privileged – Client

Confidential.”


I declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct.



Executed on June 9, 2020.                                     /s/Kate Mueting
                                                              Kate Mueting




                                                  8
